                                Case 2:18-cv-14782-CCC-JBC Document 22-1 Filed 10/08/20 Page 1 of 1 PageID: 263
                                                                          ll 1111111111111111 iII III1111111111111111
                 PRESS FIRMLY TO SEAL                                    7018 0360 0001 0471 7177                                               ~                            w~1-1
                                                                                                                                                                             PARll
                                                                                                                                                                             0765~
                                                                                                                                                ~"
                                                                                                                                                   1024     11111!1          OCT1
                                                                                                                                                                            AMOl

I                                                                                                                                                              07101          $
                                                                                                                                                                            A2306'


f
I
                       ~ UNITED ST/lTES
         Ct            -rfll POST/lL SERVICE®                                                                                           FROM:
         -4
         J
.1f      iii'
         (I)
         ::::,
         iii
         0
         'tJ
         (I)




                       RIORITY®
         iii'
         3QI
         Q.
         (I)


         a3
         'tJ
         0

         i
         0
                        MAIL
         ::::,
         Ill
         C

         .
         3(I)

         i...
         Ill

 !       !II
         -0      • Date of delivery specified*
 I I:s           • USPS TRACKING™ included to many major


I '
    iil
         ~
         n
          co
          QI
         ID
          QI
          ?
                  international destinations.
                 • Limited international insurance.
                 • Pick up available.*
                 • Order supplies online. *
                                                                                                                        PRIORITY®
                                                                                                                           *MAIL*
                                                                                                                        FROM:            WILLIAM F KAETZ
                                                                                                                                                                   ~UN/TJ
                                                                                                                                                                   &POST/.
                                                                                                                                                                       VISIT US A
                                                                                                                                                                       ORDER FREE!


                                                                                                                                         CATHERINE KAETZ
                 • When used internationally, a customs                                      To schedule free                            437 Abbott Road
                   declaration label may be required.                                        Package Pickup,                             Paramus NJ 07652
                                                                                            scan the QR code.
                  * Domestic only
                                                                                                                                                  r-Martin Luther King Buildin
                                                                                                                                                    & U.S. Courthouse
                                                                                                                                                    Attention Court Clerk

1
     i           I IIIII IIIIIIIIIIIIIIII II I III
                   PS00001000014
                                                      EP14F Oct 2018
                                                      00: 121/2 x 91/2                    USPS.COM/PICKUP
                                                                                                                                                    50 Walnut Street Room 401:
                                                                                                                                                  _ Newark,NJ . .
                                                                                                                        Label 228, July 2013
                                                                                                                                                            FOR DOMESTIC AND INTE
